                                           Case 3:18-cv-04095-JSC Document 41 Filed 10/03/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ATTAIN, LLC,                                        Case No.18-cv-04095-JSC
                                                       Plaintiff,
                                   8
                                                                                            ORDER GRANTING DEFENDANTS’
                                                v.                                          MOTION TO DISMISS WITHOUT
                                   9
                                                                                            PREJUDICE
                                  10    WORKDAY, INC., et al.,
                                                                                            Re: Dkt. Nos. 14 & 38
                                                       Defendants.
                                  11

                                  12          The Court having received Plaintiff’s notice of withdrawal of opposition to Defendants’
Northern District of California
 United States District Court




                                  13   motion to dismiss asking the Court to grant Defendants’ motion and dismiss the lawsuit without

                                  14   prejudice, (Dkt. No. 38), ordered Defendants to file their response to Plaintiff’s Notice, if any, by

                                  15   September 25, 2018, (Dkt. No. 39). Defendants have not done so; thus, the Court dismisses the

                                  16   action without prejudice.

                                  17          The Clerk is directed to close the file.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 3, 2018

                                  20

                                  21
                                                                                                     JACQUELINE SCOTT CORLEY
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
